United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, Brooklyn, NY, Employer
)
___________________________________________ )
L.W., Appellant

Docket No. 15-0366
Issued: April 20, 2016

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2014 appellant filed a timely appeal from a September 26, 2014 merit
decision and a November 10, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an injury in
the performance of duty on August 3, 2014; and (2) whether OWCP properly refused to reopen
appellant’s case for further review of the merits of his claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted additional evidence. However, the Board has no jurisdiction to review this
evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

FACTUAL HISTORY
On August 3, 2014 appellant, then a 39-year-old corrections officer, filed a traumatic
injury claim (Form CA-1) alleging that on that date while he was in the performance of duty a
prisoner resisted hand restraints requiring appellant to use force. He sustained cuts on his hand,
and blood from the prisoner, who was allegedly human immunodeficiency virus (HIV) positive
and hepatitis C positive, was found “all over his uniform.” Appellant advised that the
prophylactic medication that he had been prescribed caused side effects, including headaches,
nausea, and frequent bathroom usage. He did not stop work. The employing establishment
checked a box marked “yes” on the CA-1 form as to whether the employee was in the
performance of duty at the time of the injury.
By letter dated August 22, 2014, OWCP advised appellant that additional factual and
medical evidence was needed, especially a physician’s opinion causally relating the work
incident with any diagnosed condition. Appellant was afforded 30 days to submit the requested
information. No additional documentation was submitted.
By decision dated September 29, 2014, OWCP denied the claim for failure to establish
the medical component of fact of injury, as it had not received any medical evidence in support
of appellant’s claim providing a diagnosis or opinion on causal relationship.
On October 22, 2014 appellant requested reconsideration and in an attached written
statement he claimed that he worked long hours outside of the prison in different hospitals
around the city and as such he may have missed information requests and would be happy to
have his physician answer OWCP questions. He explained that his injury was not from massive
injuries, but rather from the side effects of the medications he was taking for 30 days. Appellant
indicated that he would have a physician provide a detailed explanation. No further medical
evidence was submitted.
By decision dated November 10, 2014, OWCP denied appellant’s request for
reconsideration, finding the evidence of record insufficient to warrant review of the merits of the
claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual was an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA4 and that an injury was sustained in the performance of duty.5
These are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
OWCP regulations pertaining to workplace hazard exposure explain that simple exposure
to workplace hazard, such as an infectious agent, does not constitute a work-related injury
entitling an employee to medical treatment under FECA.9 The regulations note that the
employing establishment may be required under other statues or regulations to provide their
employees with medical testing and/or other services in situations where workplace exposure has
been alleged.10
The Board further notes that OWCP procedure manual provides special procedures for
high risk employment where an employee is routinely presented with situations which may lead
to infection by contact with animals, human blood, bodily secretions and other substances.
Conditions such as HIV infection and hepatitis B more commonly represent a work hazard in
health care facilities, correctional institutions, and drug treatment centers, among others, than in
federal workplaces as a whole.11 The procedures further provide:
“a. Physical Injury and Prophylactic Treatment. For claims based on transmission
of a communicable disease where the means of transmission and the incubation
period are medically feasible, the CE [claims examiner] should do the following-(1) If the source of infection is a known or probable carrier of the disease,
the CE should accept the case for the physical injury involved and
authorize prophylactic treatment (see FECA PM 3-400.7a).

7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

20 C.F.R. § 10.303(a).

10

Id. at § 10.303(b).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, High Risk Employment, Chapter 2.805.6 (January 2013).

3

(2) If the source of infection is unidentified or the source’s status is
unknown, the CE should accept the claim for the physical injury involved.
Prophylactic treatment for the underlying disease will not be an issue,
since a known carrier is not involved.”12
ANALYSIS -- ISSUE 1
OWCP accepted that on August 3, 2014 appellant encountered a prisoner who refused to
be restrained and appellant had to place the hand restraints on the prisoner by force. Appellant
alleged side effects from the medication he was allegedly prescribed after this incident.
However, the record does not contain any medical evidence supporting that he was prescribed
the prophylactic medication or that the work incident or the medication caused an injury or
illness. Thus, the Board finds that the evidence of record is insufficient to establish the second
component of fact of injury, that the employment incident caused an injury.
On August 22, 2014 OWCP advised appellant of the type of factual and medical evidence
needed to establish the claim, especially a physician’s opinion causally relating the work incident
with a diagnosed condition. Appellant, however, provided no such evidence prior to the issuance
of OWCP’s September 26, 2014 decision. Consequently, he failed to meet his burden of proof to
establish his claim.
The Board notes that OWCP procedures contain special provisions for high risk
employment.13 In the case of N.S.,14 the Board found that the employee was not required to
establish with medical evidence that her exposure to hepatitis C, resulting from being struck by a
contaminated needle during her employment as a nurse, caused a personal injury. Rather,
because her employment was considered high risk, she only had to establish that the source of
the infection was a known or probable carrier of the disease. In this case, however, although
appellant’s work as a corrections officer may be considered high risk, he has failed to establish
the factual circumstances surrounding the incident, as to whether the prisoner was positive for
HIV or hepatitis C or that he had actually been provided prophylactic medication. Thus, the
Board finds that the special procedures for high risk employment are not applicable in this case.
Without medical evidence, there is no reasoned explanation of how the specific employment
incident on August 3, 2014 could have caused or aggravated an injury.15
An award of compensation may not be based on surmise, conjecture, or speculation.16 As
there was no probative medical evidence of record demonstrating that the alleged employment
12

Id. at 2.805.6(a).

13

See supra notes 10, 11.

14

59 ECAB 422 (2008).

15

See Lillian A. Ferraro, Docket No. 04-1957 (issued December 17, 2004) (where the Board found that appellant,
a dental hygienist, did not establish that she sustained a compensable injury due to being struck by a dirty dental
instrument despite claims that she became sick from the post exposure HIV prophylactic treatment; the Board
specifically held that appellant did not submit any medical evidence containing a diagnosed condition related to the
incident). See Y.H., Docket No. 09-181 (issued August 17, 2009).
16

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

incident caused or aggravated a medically diagnosed condition, appellant has not met his burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,17 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”18
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.19
ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of his traumatic injury claim and timely requested
reconsideration on October 22, 2014. The underlying issue on reconsideration is medical in
nature, whether the August 3, 2014 work incident caused or contributed to an injury.
On reconsideration, appellant noted that he worked extremely long hours outside of the
prison in different hospitals around the city. He indicated that he may have missed OWCP’s
request for information and would be happy to have his physician answer OWCP’s questions.
Appellant further explained that his injury was from the side effects of the medications he was
taking. He indicated that he would have a physician provide a detailed explanation. However,
no medical evidence accompanied appellant’s claim. The Board notes that the underlying issue
on reconsideration is medical in nature. OWCP denied the claim because there was no diagnosis
of a medical condition and there was no medical evidence to explain how appellant sustained a
condition that was caused or aggravated by specific factors of his employment. The Board has

17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.606(b).

19

Id. at § 10.608(b).

5

held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.20
Appellant therefore did not meet the requirements of 20 C.F.R. § 606(b)(3) to warrant a
merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on August 3, 2014. The Board also finds that OWCP properly refused
to reopen his case for further review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 10 and September 26, 2014
decisions of the Office of Workers’ Compensation Programs are affirmed.21
Issued: April 20, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

20

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

21

James A, Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

